Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24 and 29 are objected to because of the following informalities:  
In claim 29 line 8, delete “comprising”. 
In claim 24, the limitation “comprising multiple of the blades” should read -- comprising two or more blades --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 20-21, 24-28, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (U.S. 2017/0342773A1), in view of Shwayder (U.S. 4,156,374). 

However, Keiser fail to teach the positioning element comprising a blade that comprises: a radially inner portion, and a removable radially outer portion coupled to the radially inner portion; and wherein the blade has a first radial extension that includes the radially inner portion and the removable radially outer portion, and wherein the blade has a second radial extension that includes the radially inner portion when the removable radially outer portion is removed such that the second radial extension is less than the first radial extension, wherein, at the first radial extension, the blade has a contact surface comprising the radially outer portion, and wherein, at the second radial extension, the blade has a contact surface comprising the radially inner portion.
Shwayder discloses rib-type stabilizers/blades (14) formed on drill string, wherein the stabilizers/blades (14) comprising a radially inner portion (15, fig. 1, 3, and 5-7), and a removable radially outer portion (wear pad 20; col. 4 lines 5-9) coupled to the radially inner portion (15, see fig. 3 and 5-7; col. 4 lines 44-47); and wherein the blade (14) has a first radial extension that includes the radially inner portion (15) and the removable radially outer portion (20; as seen in fig. 1), and wherein the blade (14) has a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings Keiser and Shwayder before him or her, to modified the pad of Keiser with a blade, wherein the blade comprising: a radially inner portion, and a removable radially outer portion coupled to the radially inner portion; and wherein the blade has a first radial extension that includes the radially inner portion and the removable radially outer portion, and wherein the blade has a second radial extension that includes the radially inner portion when the removable radially outer portion is removed such that the second radial extension is less than the first radial extension, wherein, at the first radial extension, the blade has a contact surface comprising the radially outer portion, and wherein, at the second radial extension, the blade has a contact surface comprising the radially inner portion, as taught by Shwayder, for facilitating maintenance by allowing replacement of the pads with new pads when they are worn-out thereby protecting the sensor package from being damaged. 
Regarding claim 2, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Keiser further discloses the blade 
Regarding claim 3, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the radially inner portion (15) comprises a metal (refer to col. 1 lines 65-69; the inner portion of the stabilizer can be made of metal), refer to  and the removable radially outer portion is a wearable material (wear pad 20 comprises different materials including carbide particles and copper base binder alloy; also refer to col. 4 lines 5-25).
Regarding claim 4, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the removable radially outer portion (20) is a wearable material (refer to col. 4 line 5. Also see cross hatching) that is softer than a material of the radially inner portion (see fig. 7).
Regarding claim 5 and 26, the combination of Keiser and Shwayder teach all the features of this claim as applied to claims 4 and 20; Shwayder teach the wearable material is a metal (wall 23 of wear pad 20 can include a metal sheet; refer to col. 5 lines 7-12). 
Regarding claim 6 and 21, the combination of Keiser and Shwayder teach all the features of this claim as applied to claims 1 and 20; Shwayder further discloses the second material includes an interstitial hard material (25).
Regarding claim 20, Keiser discloses a downhole apparatus (101, fig. 2 and refer to paragraph 0016) comprising: a housing (120) sized to fit within a wellbore (see fig. 2), the housing (120) including a drilling assembly (113) located at a bottom portion of the 
However, Keiser fail to teach the blade including an inner portion comprised of a first material, and an outer portion comprised of a second material that is softer than the first material, 4145610818.1Application No. 15/947,030Docket No.: 123092-8005.US00wherein the blade has a first radial extension defined by the outer and inner portions and a second radial extension defined by the inner portion.
Shwayder, as previously discussed, discloses the stabilizers/blades/positioning element (14) comprising an inner portion (15, fig. 1, 3, and 5-7) comprised of a first material (see fig. 3-7 with cross hatching), and an outer portion (20) comprised of a second material that is softer than the first material (col. 4 lines 5-7: the outer portion is a wear pad, thus softer than a non-wearable material), 4145610818.1Application No. 15/947,030Docket No.: 123092-8005.US00wherein the blade has a first radial extension defined by the outer and inner portions (see fig. 2-3) and a second radial extension defined by the inner portion (see fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings Keiser and Shwayder before him or her, to have modified the pad of Keiser with a blade, wherein the blade comprising an inner portion comprised of a first material, and an outer portion comprised of a second material that is softer than the first material, 4145610818.1Application No. 15/947,030Docket No.: 123092-8005.US00wherein the blade has a first radial extension defined by the outer and inner portions and a second radial extension defined by the inner portion, as taught by Shwayder, for facilitating maintenance by allowing replacement of the blade with new blades when they are worn-out for protection the sensor package from being damaged.

Regarding claims 25 and 33, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 20 above; however, the combination of Keiser and Shwayder fail to teach the second material is brass, tin, or low-hardness steel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keiser and Shwayder to have the second material being brass, tin, or low-hardness steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 27, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Shwayder further discloses at least some of the radially outer portion (section 23 of wear pad 20) is romved over a course of building a curve in the wellbore or at commencement of a lateral section in the wellbore (refer to col. 4 line 5, line 62-63, and col. 5 line 9-10: a section of wear pad 20 can be removed over a course of building a curve in the wellbore or at commencement of a lateral section in the wellbore). 
Regarding claim 28, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further discloses the positioning element (141) is positioned at a contact point of the downhole apparatus 
Regarding claim 34, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 20 above; Shwayder further discloses wherein, at the first radial extension (fig. 1), the blade (14) has a contact surface comprising the second material (20), and wherein, at the second radial extension (such as fig. 7), the blade (14) has a contact surface comprising the first material (when pad 20 is completely worn out, the first material 15 will be the contact surface, see fig. 7).
Regarding claim 35, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses wherein the removable radially outer portion (wear pad 20) has a higher rate of wear (the wear pad 20 comprises different materials including carbide particles with higher wear rate) than the radially inner portion (15).
Claims 7-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (U.S. 2017/0342773A1), in view of Shwayder (U.S. 4,156,374) as applied to claim 1 and 20 above, and further in view of Fripp et al. (U.S. 2019/0055810A1). 
Regarding claims 7-9 and 22-23, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 20 above; however, the combination of Keiser and Shwayder fail to teach the removable radially outer portion is a dissolvable material, wherein the dissolvable material is configured to dissolve based on a composition of a drilling fluid, wherein the dissolvable material is a polymer material that dissolves in the presence of saltwater. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keiser and Shwayder to have the removable radially outer portion be a dissolvable material, wherein the dissolvable material is configured to dissolve based on a composition of a drilling fluid, wherein the dissolvable material is a polymer material that dissolves in the presence of saltwater, as taught by Fripp et al. for facilitating the removal/dissolution of the radially outer portion when needed. 
Allowable Subject Matter
Claims 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments filed on 07/19/2021 were found to be persuasive. 
In claim 29, applicant has amended the claim to recite “at least some of the outer portion is removed over a course of the building of the curve or at commencement of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Applicant’s arguments to claim 29 is persuasive. Claims 29-32 are allowed.
In claim 1, applicant’s amendment recites “wherein, at the first radial extension, the blade has a contact surface comprising the radially outer portion, and wherein, at the second radial extension, the blade has a contact surface comprising the radially inner portion”. Applicant argues that since Shwayder attempts to avoid wear by maintaining the same blade radius and teaches that the wear pad must be replaced if worn too much, one skilled in the art would not be motivated by Shwayder to provide a blade with different contact surfaces at different radial extensions.
Examiner respectfully disagree. Applicant’s argument appear to be narrower than what is being claimed. Claim 1 is silent to providing a blade with different contact surfaces at different radial extensions. Claim 1 require a blade with a radially inner portion and a removable radially outer portion, wherein the blade at the first radial extension, has a contact surface comprising the radially outer portion, and wherein, at the second radial extension, the blade has a contact surface comprising the radially inner portion. Keiser teach a blade (145, refer to paragraph 0022) located on the scribe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings Keiser and Shwayder before him or her, to modified the blade of Keiser with a  blade, wherein the blade comprising: a radially inner portion, and a removable radially outer portion coupled to the radially inner portion; and wherein the blade has a first radial extension that includes the radially inner portion and the removable radially outer portion, and wherein the blade has a second radial extension that includes the radially inner portion when the removable radially outer portion is removed such that the second radial extension is less than the first radial extension, wherein, at the first radial extension, the blade has a contact surface comprising the radially outer portion, and wherein, at the second radial extension, the blade has a contact surface comprising the radially inner portion, as taught by Shwayder, for facilitating maintenance by allowing replacement of the pads with new pads when they are worn-out thereby protecting the sensor package from being damaged. 
softer than the permanent rib 15. 
Examiner respectfully disagree. Shwayder teach that the outer material is made up of different materials including carbide particles and copper base binder alloy, (also refer to col. 4 lines 5-25) which makes the material softer than the inner material (see cross hatching in figs. 9 showing the different materials). 
Applicant argues that Shwayder is attempting to avoid wear, not to purposefully provide for wear using a relatively softer material on the outer surface.
Examiner notes that applicant’s argument is narrower that the claim limitation. At this stage of procession, the amendments to claim 1 does not include the step of purposefully provide for wear using a relatively softer material on the outer surface such that the curve or lateral section of the wellbore is drilled with the blade having a second radial extension, as recited in claim 29. 
Regarding claim 20, applicant argues that the combination of Keiser and Shwayder fail to teach the arguments present in claim 1 which include the blade having an outer portion defining a contact surface of the blade at a first radial extension and a separate inner portion that defined another contact surface of the blade at a second radial extension. 
	Examiner respectfully disagree. The contact surface limitation recited in claim 1 has not been claimed in claim 20. 
	Regarding claim 20, applicant argues that the combination of Keiser and Shwayder fail to teach the outer portion is a wear pad, thus a softer material than a non-
Examiner respectfully disagree. The claim does not require that the inner material be non-wearable. The claim states that the inner portion comprises a first material while the outer portion comprises a second material. Shwayder teach that the outer material is made up of different materials including carbide particles and copper base binder alloy (also refer to col. 4 lines 5-25), while the inner material does not comprise these materials (see cross hatching in figs. 9 showing the different materials). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        /Y.A/
09/02/2021